1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
7                                          AT SEATTLE

8    WASTE ACTION PROJECT,                            Case No. 2:17-CV-00498-RSM
9                   Plaintiff,                        STIPULATED MOTION AND ORDER TO
                                                      EXTEND CASE SCHEDULE AND STRIKE
10          vs.
                                                      NOTING DATE ON SUMMARY
11   FRUHLING SAND AND TOPSOIL,                       JUDGMENT MOTION
     INC.,
12
     Defendant.
13

14

15          Plaintiff Waste Action Project (WAP) and Defendant Fruhling Sand and Topsoil, Inc.

16   (Fruhling) respectfully request that the Court extend all case deadlines in this matter by

17   approximately three months and strike the noting date for WAP’s Motion for Partial Summary

18   Judgment (Dkt. 45), subject to re-noting at a later time. The parties propose the specific

19   deadlines detailed below.

20          The parties have separately stipulated to certain facts and issues to simplify this

21   litigation and avoid unnecessary costs, and are engaged in settlement negotiations to resolve

22   this matter. The parties have exchanged settlement proposals and have agreed to continue

23   discussions in a diligent manner. The parties jointly move to extend the remaining case

24   deadlines, including the trial date, and temporarily strike the noting date on WAP’s Motion for

25   Partial Summary Judgment to allow for the parties to pursue settlement without incurring

26   additional costs associated with meeting litigation deadlines, which would be unnecessary if a

27   settlement is reached. The parties agree that good cause exists to extend all deadlines, that the

     STIPULATED MOTION AND ORDER TO EXTEND CASE
     SCHEDULE AND STRIKE NOTING DATE - 1
1    proposed extension will promote judicial efficiency, and that no party will be prejudiced by the

2    requested extension. Accordingly, the parties request the Court enter an order extending the

3    deadlines as detailed below. The parties also request the Court enter an order temporarily

4    striking the noting date for WAP’s Motion for Partial Summary Judgment, to be re-noted upon

5    notice to the Court. Fruhling’s response to WAP’s motion would be due 14 days after notice to

6    the Court, and WAP’s reply and the noting date for the motion would be due 14 days thereafter.

7

8                                   Current Deadline                Proposed Deadline
9    Disclosure of expert           August 22, 2019                 November 22, 2019
10   testimony under FRCP
     26(a)(2)
11
     Deadline for filing motions    September 23, 2019              December 23, 2019
12   related to discovery. Any
     such motions shall be
13   noted for consideration
     pursuant to LCR 7(d)(3)
14
     Discovery completed by         October 21, 2019                January 21, 2020
15

16   All dispositive motions        November 20, 2019               February 20, 2020
     must be filed by and noted
17   on the motion calendar no
     later than the fourth Friday
18   thereafter (see LCR 7(d))

19   Mediation per LCR              January 6, 2020                 April 6, 2020
     39.1(c)(3), if requested by
20   the parties, held no later
     than
21

22   All motions in limine must     January 21, 2020                April 21, 2020
     be filed by and noted on
23   the motion calendar no
     later than the THIRD
24   Friday thereafter
25   Agreed pretrial order due      February 6, 2020                May 6, 2020
26   Pretrial conference to be      To be scheduled by the Court    To be scheduled by the Court
     scheduled by the Court
27
1
     Trial briefs and proposed     February 13, 2020                May 13, 2020
2    findings of fact and
     conclusions of law,
3    designations of deposition
4    testimony pursuant to LCR
     32(e), and trial exhibits due
5
     BENCH TRIAL DATE              February 18, 2020                To be scheduled by the Court
6    (5-7 days duration)                                            for around May 18, 2020

7    Fruhling Response to          August 8, 2019                   14 days following notice to the
     WAP’s Motion for Partial                                       Court that the motion is re-
8    Summary Judgment                                               noted
     (Dkt. 45)
9

10   WAP Reply on Motion for August 16, 2019                        28 days following notice to the
     Partial Summary Judgment                                       Court that the motion is re-
11   (Dkt. 45)                                                      noted

12   Motion for Partial            August 16, 2019                  28 days following notice to the
     Summary Judgment (Dkt.                                         Court that the motion is re-
13   45) Noting Date                                                noted
14

15                   DATED this 31st day of July 2019.

16
                                                       s/K. Michael Fandel
17   s/ Marc Zemel                                     K. Michael Fandel, WSBA No. 16281
                                                       s/Douglas S. Morrison
18   Marc Zemel, WSBA No. 44325                        Douglas S. Morrison, WSBA No. 18769
                                                       MILLER NASH GRAHAM & DUNN LLP
19   SMITH & LOWNEY PLLC                               Pier 70, 2801 Alaskan Way, Suite 300
                                                       Seattle, WA 98121-1128
20   2317 E. John Street                               Tel: (206) 624-8300
                                                       Fax: (206) 340-9599
21   Seattle, WA 98112-5412                            Email: michael.fandel@millernash.com;
                                                               doug.morrison@millernash.com
22   Tel: (206) 805-0857                               Attorneys for Defendant Fruhling Sand &
                                                       Topsoil, Inc.
23   Email: marc@smithandlowney.com

24   Attorneys for Plaintiff Waste Action Project

25

26

27
1                                    ORDER

2    Based on the above stipulation, IT IS SO ORDERED.

3          DATED this 5 day of August, 2019.

4

5

6
                                       A
                                       RICARDO S. MARTINEZ
                                       CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
